Citation Nr: 0707448	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

2.	Entitlement to an initial evaluation in excess of 40 
percent for gastroenteritis with gastroesophageal reflux 
disease (GERD) and duodenal ulcer status post vagotomy and 
pyloroplasty (hereinafter a gastrointestinal disability) as 
of January 11, 2002, and a rating in excess of 20 percent as 
of July 1, 2005, to include the propriety of the reduction in 
rating.

3.	Entitlement to a compensable initial evaluation for 
hemorrhoids.  

4.	Service connection for degenerative arthritis and disc 
disease, lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1974 to October 1988.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.      

The veteran's increased rating claim for a gastrointestinal 
disability will be remanded to the agency of original 
jurisdiction (AOJ) and the claim is addressed in the REMAND 
section below.  


FINDINGS OF FACT

1.	The veteran's asthma disorder is productive of occasional 
wheezing, shortness of breath, coughing, and chest 
congestion, and is relieved by inhalers.  

2.	The veteran's hemorrhoids are mildly symptomatic.  

3.	The veteran's lumbar spine disorder is not related to 
service.  



CONCLUSIONS OF LAW

1.	The criteria for the assignment of a rating in excess of 
30 percent for the service-connected bronchial asthma have 
not been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2006).

2.	The criteria for the assignment of a compensable 
evaluation for the service-connected hemorrhoid disorder have 
not been met.  38 U.S.C.A. § 1155 (West. 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2006).

3.	A lumbar spine disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for asthma and 
hemorrhoid disorders, and service connection for a lower 
spine disorder.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in April 2002, April 2003, and November 
2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these 
letters, the RO informed the veteran of the elements 
comprising his claims and the evidence needed to substantiate 
the claims.  These letters requested from the veteran 
relevant evidence, or information regarding evidence 
pertaining to the appeals which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  These 
letters advised the veteran of the respective duties of the 
VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And the letters were provided to 
the veteran prior to the respective initial adjudications of 
his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA has yet to provide the veteran with a letter informing him 
of information regarding effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
here.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328.  As will be noted 
below, the veteran's claims will be denied (except for that 
claim remanded).  The veteran cannot be prejudiced because no 
effective dates will be assigned here - notification on such 
a matter would ultimately prove to be of no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the lack of information regarding 
effective dates.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations 
addressing his claims.      

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Increased Ratings

The veteran maintains that increased disability ratings are 
due here for his service-connected lung and hemorrhoid 
disorders.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

In this decision, the Board will address separately each of 
the veteran's increased rating claims.  

	Bronchial Asthma
	
In November 1996, service connection was granted for 
bronchial asthma and such was rated as noncompensably 
disabling.  In a May 2001 rating decision, the RO increased 
the veteran's disability evaluation to 30 percent.  In the 
July 2002 decision currently on appeal, the RO denied the 
veteran's increased rating claim.  For the reasons set forth 
below, the Board agrees with this decision.  

Diagnostic Code (DC) 6602 of 38 C.F.R. § 4.97 addresses 
bronchial asthma.  Ratings of 10, 30, 60, and 100 are 
authorized under this provision.  As the veteran is currently 
rated as 30 percent disabled for bronchial asthma, and the 
Board finds an increase unwarranted, the Board will limits 
its analysis here to those applicable provisions that would 
provide for a higher evaluation.  

A 30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  For the veteran to warrant the 
next-highest evaluation of 60 percent under DC 6602 the 
evidence must show FEV-1 of 40-55 percent predicted, or; FEV-
1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A note under this code 
provision adds moreover that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. § 
4.97, Diagnostic Code 6602.

It is important to note that there are guidelines indicating 
that only the post- bronchodilation results are to be 
considered for VA purposes.  The explanatory comments in the 
Federal Register make clear, post-bronchodilation pulmonary 
function test results are to be used in evaluating the 
severity of the lung disease under the Schedule. 61 Fed. Reg. 
46,720, 46, 723 (Sept. 5, 1996), effective October 7, 1996 
(in response to a comment recommending that VA specify that 
pulmonary function be tested before bronchodilation in order 
to reflect ordinary conditions of life, VA disagreed, finding 
"The American Lung Association/American Thoracic Society 
Component Committee on Disability Criteria recommends testing 
for pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.").

The relevant medical evidence of record dated since the 
veteran's January 2002 claim consists of VA treatment records 
and a September 2003 VA compensation examination report.  See 
Francisco, supra.  As detailed below, this evidence does not 
support an increased rating to 60 percent under DC 6602.  

VA treatment records dated between January and March 2002 
indicate that the veteran reported increased use of inhalers 
due to his asthmatic symptoms, and reported coughing due to 
chronic obstructive pulmonary disease. 

The September 2003 VA examiner reported the veteran's claims 
of experiencing 4-5 asthmatic episodes per day with chest 
tightening, wheezing, coughing, shortness of breath, and 
chest congestion.  The veteran stated that the severity of 
his attacks had not changed in 4-5 years.  He used inhalers 
to treat his symptoms.  He reported an attack earlier in the 
day of the examination.  He reported that he smokes one-half 
pack of cigarettes daily, and that he is regularly exposed to 
dust and diesel fumes in his job as a dock worker (other VA 
records indicate that the veteran also has smoked marijuana 
and has inhaled cocaine habitually).  He stated that that 
examination was his first visit to a pulmonologist.  

On examination, the examiner noted the veteran's lungs as 
clear to percussion auscultation, except for occasional 
expiratory wheeze noted in both lung fields.  No rales were 
present.  The examiner diagnosed the veteran with a history 
of bronchial asthma with reports of small episodes of 
asthmatic attacks every day with small amounts of chest 
congestion, cough, shortness of breath, and wheezing relieved 
with Albuterol.  

September 2003 respiratory testing showed post-drug scores of 
FEV-1 of 57 percent predicted and FEV-1/FVC of 59 percent.  
The examiner also noted an obstructive pattern with moderate 
impairment, without a significant bronchodialator response.    

More recent VA treatment records indicate that the veteran 
experiences occasional asthmatic symptoms.  September 2003 
records indicated the veteran's lungs were then clear.  A 
February 2004 record noted complaints of asthma exacerbations 
and stated "few end inspiratory wheezing."  An August 2004 
record noted lungs clear to auscultation, and no adventitious 
sounds.  A March 2005 record noted a few course upper 
respiratory sounds.  An August 2005 record noted the 
veteran's respiratory system as normal.  And a January 2006 
record noted inspiratory and expiratory wheezing with 
diminished breath sounds at bases.  The examiner noted that 
the veteran had not been using his preventative MDI nebulized 
treatment.  

The Board also notes a letter from the veteran's spouse 
received by VA in February 2005.  In it, the veteran's spouse 
described the veteran's frequent use of inhalers, and his 
difficulty sleeping due to breathing trouble.  

The Board has considered closely all of this medical and lay 
evidence.  But again, the Board finds an increase unwarranted 
here - the evidence does not show FEV-1 of 40-55 percent 
predicted, FEV-1/FVC of 40-55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  Rather, the medical 
records indicate occasional trouble breathing and frequent 
clear breathing.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

The Board recognizes that some VA treatment records indicate 
that the veteran's asthma has caused difficulty breathing.  
The Board does not deny the veteran has breathing troubles 
and the 30 percent rating contemplates such difficulties.  

The Board places great probative value on findings and 
diagnoses established in VA compensation examination reports 
of record.  In this matter, the September 2003 VA 
compensation examiner was specifically tasked by the RO to 
assess the nature and severity of the veteran's lung 
disorder, this report was generated with a specific view 
towards ascertaining this information, and this report 
indicated a review of the other evidence in the record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  As such, an increased rating for the 
veteran's bronchial asthma disorder is not warranted under DC 
6602.

	Hemorrhoids 

In July 2002, VA service connected the veteran for 
hemorrhoids at 0 percent disabling.  The veteran appealed 
this original rating to the Board, arguing that a compensable 
evaluation was due here.  For the reasons set forth below, 
the Board disagrees with the veteran, and finds a compensable 
evaluation unwarranted here at any time during the period of 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim). 

Hemorrhoid disorders are addressed under DC 7336 of 38 C.F.R. 
§ 4.114.  Compensable ratings of 10 and 20 percent are 
authorized under this provision.  As the Board finds an 
increase unwarranted here, the Board will limit its analysis 
to those applicable provisions that would have provided for a 
higher evaluation.  For the veteran to warrant the next-
highest evaluation of 10 percent, the evidence must show 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  See 38 
C.F.R. § 4.114, DC 7336. 

The relevant medical evidence of record dated since the 
veteran's January 2002 service connection claim consists of 
VA treatment records, and VA compensation examination reports 
dated in May 2002 and September 2003.  This evidence does not 
show that an increase is warranted here at any time during 
the veteran's appeal.  See Fenderson, supra.  

A January 2002 VA treatment record noted a history of 
intermittent hemorrhoids with swelling, pain, and bleeding.  
The reviewing physician noted that the veteran had not 
experienced weight loss.  On examination, the examiner noted 
no intraluminal masses.  The examiner noted no lesions except 
for mild internal hemorrhoids.  

The May 2002 VA compensation examination report noted that 
the veteran treated his hemorrhoids with Vaseline.  The 
examiner noted that internal and external hemorrhoids were 
revealed in a January 2002 colonoscopy.  His rectal 
examination of the veteran showed one small hemorrhoidal tag 
at 11:00, and found no rectal masses.  The examiner found 
"minimal symptoms, no disability" related to the veteran's 
hemorrhoids.  

The September 2003 VA report noted the veteran's complaint 
that his hemorrhoids bleed and leak, and are thrombotic.  The 
veteran reported that his hemorrhoids only bothered him when 
constipated.  He reported that he had experienced symptoms 
five days prior to the exam.  He stated that he experiences 
20 hemorrhoidal episodes per year, but denied experiencing 
rectal leakage.  On examination, the examiner noted very 
small hemorrhoidal tags, which were not thrombosed.  He noted 
negative hemoccult with control.  And he noted a non-tender 
rectum.  As a diagnosis, the examiner stated hemorrhoids, 
non-thrombosed.  

And finally, the VA treatment records dated from January 2002 
until January 2006 are negative for symptoms related to the 
service-connected hemorrhoid disorder.  

In sum, the medical evidence of record does not support the 
veteran's claim for an increased rating for his hemorrhoids 
because the medical evidence does not show large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  See 38 C.F.R. § 
4.114, DC 7336.  Rather, the evidence indicates that a 
January 2002 VA colonoscopy revealed mild internal and 
external hemorrhoids that have been described by examiners as 
small and nonthrombosed.  

As such, the Board finds that at no time during the period of 
appeal is a compensable rating warranted for hemorrhoids.  
See Fenderson, supra.  

With regard to the veteran's increased rating claims, the 
Board finds unwarranted any additional increase based on an 
extraschedular basis.  The veteran's disorders have not 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluations).  As noted 
by the VA examiner in September 2003, the veteran worked at 
that time as a dock worker.  And as he stated in his 
September 2006 Board hearing, it is his nonservice-connected 
lower back disorder that currently frustrates his efforts to 
find employment, not his service-connected disorders.  The 
Board also finds no evidence indicating that the veteran's 
service-connected disorders necessitate any frequent periods 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the veteran's 
increased rating claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Merits of the Claim for Service Connection

In January 2002, the veteran claimed service connection for a 
low back disability, which the RO denied in a July 2002 
rating decision.  The veteran timely appealed this decision.  
For the reasons set forth below, the Board agrees with the 
RO's decision here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran claims that he has a current disorder of the 
lower spine.  The record is clear that he has this disorder.  
VA compensation examiners (in May 2002 and September 2003) 
diagnosed the veteran with degenerative arthritis and 
degenerative disc disease of the lumbosacral spine, private 
medical records indicate complaints of low back pain from 
July 1998, VA treatment records indicate complaints of low 
back pain from September 2000, and VA treatment records dated 
from January 2001 to January 2006 show low back disorder 
diagnoses such as degenerative arthritis, scoliosis, and 
spondylolithesis.  As no medical evidence disputes the 
findings in these reports and records, the Board finds the 
first element of Pond established here with regard to the 
veteran's service connection claim for a low spine disorder.  
Pond, 12 Vet. App. at 346.  

As to the second element of Pond, the record contains some 
medical evidence of an in-service injury to the low back.  
February and October 1982 service medical records indicate 
impressions of a low back strain for which Tylenol and bed 
rest were prescribed.  An August 1986 service medical record 
shows complaints of back pain and an impression of muscle 
strain, lumbar.  On separation examination in August 1988, 
the veteran's spine was noted as clinically normal.  On an 
associated report of medical history, the veteran complained 
of a history of recurrent back pain.  The reviewing physician 
summarized that the veteran's back pain was attributable to 
"strenuous lifting."  He also noted that the injuries 
resulted in "minimal disability, full recovery, no 
recurrence since 1987."  In sum, on separation a low back 
disability was not diagnosed.  In fact, it was specifically 
noted that the veteran had made a full recovery.  
Nevertheless, based on evidence of in-service injury, the 
second element of Pond is established here as well.  Pond, 12 
Vet. App. at 346.  

However, the third element of Pond is not established for 
this claim - the record lacks medical evidence showing a 
nexus between the in-service complaints and impressions of 
injuries, and the current low spine disorder.  In fact, the 
only medical professional addressing this issue found the two 
unrelated.  In September 2003, a VA physician stated that it 
was less than likely that the veteran's low back disorder 
"was incurred or evident at the time of his service and this 
is not thought to be service connected."  Again, it is 
notable that on separation examination, the veteran's spine 
was normal and there is considerable evidentiary gap between 
the veteran's in-service injury and post-service back 
problems which appear to have had their onset in the late 
1990s, over 10 years following the veteran's discharge from 
service.  Based on the evidence of record, and the lack of 
medical evidence affirmatively connecting service and the 
veteran's in-service complaints of pain, the Board finds the 
third element of Pond unestablished here.  Pond, 12 Vet. App. 
at 346.

As such, the preponderance of the competent evidence of 
record is against the veteran's service connection claim for 
a low spine disorder.  38 U.S.C.A. § 5107, Gilbert, supra.  

In closing, the Board has closely reviewed and considered the 
veteran's statements, and that statement offered by his 
spouse in February 2005.  While these statements may impact a 
Board's findings, laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis or etiology.  Therefore, these 
statements alone are insufficient to prove the veteran's 
claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are 
not competent to render medical opinions). 


ORDER

Entitlement to an increased evaluation for bronchial asthma 
is denied.  

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.    

Service connection for degenerative arthritis and disc 
disease, lumbar spine is denied.    


REMAND

By an October 2003 decision, the RO granted service 
connection for a gastrointestinal disability and assigned a 
40 percent rating for such as of January 11, 2002.  The 
veteran was notified of the outcome and he timely filed a 
statement, in October 2004, which the Board will construe as 
his notice of disagreement with the assignment of the initial 
40 percent rating.  In a January 2005 rating decision, the RO 
proposed that the veteran's evaluation be reduced from 40 to 
20 percent.  Indeed, in April 2005, the RO reduced the 
veteran's disability evaluation from 40 to 20 percent, 
effective July 1, 2005.  The veteran timely disagreed with 
this reduction in rating.  The veteran was issued a statement 
of the case (SOC) in January 2006, which apparently addressed 
the sole matter of whether he was entitled to a rating in 
excess of 20 percent.  The matters of whether the veteran was 
entitled to a higher initial rating in excess of 40 percent 
as of January 11, 2002, or the propriety of the reduction 
from 40 to 20 percent were not specifically discussed.  
Further, the applicable laws and regulations, to include 
38 C.F.R. § 3.105 and 38 C.F.R. § 3.344, were not cited in 
the SOC.  The Board observes that the increased rating and 
restoration claims are inextricably intertwined.  It is 
essential that the RO properly adjudicate the question of the 
propriety of the reduction, as this determination has not 
been addressed to date.  

Further, the veteran is entitled to VCAA compliance with 
regard to the pending matters to include proper VCAA notice 
and assistance with regard to the rating reduction claim and 
further evidentiary development of the higher evaluation 
claims.  

The Board is aware that this appeal has been pending for a 
lengthy period and regrets any delay pursuant to the Board's 
action.

Accordingly, this matter is REMANDED to the AOJ for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2006) are fully complied with and 
satisfied with regard to the veteran's 
rating reduction claim (i.e. the AOJ 
should issue the veteran a VCAA 
letter).  After the veteran has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), he 
should be given the opportunity to 
respond.

2.  The veteran should be provided with 
an additional VA compensation examination 
conducted by an appropriate specialist.  
The specialist should ascertain the 
current nature and severity of the 
veteran's gastrointestinal disorders.  
All pertinent tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to review all pertinent records 
associated with the claims file, to 
include those reflecting treatment 
rendered since the June 2006 supplemental 
statement of the case.  

3.  The AOJ should specifically address 
whether the veteran is entitled to a 
higher initial evaluation, in excess of 
40 percent as of January 11, 2002, and 
address the issue of the propriety of 
the April 2005 rating decision reducing 
the evaluation for the veteran's 
service-connected gastrointestinal 
disability from 40 to 20 percent.  In 
making this adjudication, the 
provisions of 38 C.F.R. §§ 3.105(e) and 
3.344 must be fully considered.

4.  Then, the AOJ should issue a 
Supplemental Statement of the Case 
addressing the appeal for a higher 
evaluation for the veteran's 
gastrointestinal disability as of 
January 11, 2002, onward.  
Additionally, should the determination 
on the issue of the propriety of the 
April 2005 rating decision reducing the 
evaluation for the veteran's service-
connected gastrointestinal disability 
from 40 to 20 percent be less than 
fully favorable, this issue must be 
addressed as well in the Supplemental 
Statement of the Case.  The veteran and 
his representative should be given an 
appropriate period of time to respond 
thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


